*1047CPLR 3212 (b) provides that “[a] motion for summary judgment shall be supported by affidavit, by a copy of the pleadings and by other available proof, such as depositions and written admissions.” Here, the Supreme Court properly denied the plaintiffs cross motion for summary judgment because he failed to include a copy of the pleadings in support of his cross motion, as required by CPLR 3212 (b) (see Fiber Consultants, Inc. v Fiber Optek Interconnect Corp., 84 AD3d 1153 [2011]; Liberty Doorworks, Inc. v Baranello, 83 AD3d 1011 [2011]; Matter of Fraternal Order of Eagles v Board of Assessors, 73 AD3d 770 [2010]; Zellner v Tarnell, 54 AD3d 329 [2008]; Sendor v Chervin, 51 AD3d 1003 [2008]; Thompson v Foreign Cars Ctr., Inc., 40 AD3d 965 [2007]; Matsyuk v Konkalipos, 35 AD3d 675 [2006]; Wider v Heller, 24 AD3d 433, 434 [2005]; Sted Tenants Owners Corp. v Chumpitaz, 5 AD3d 663 [2004]).
In light of our determination, we need not reach the plaintiffs remaining contention. Mastro, J.E, Florio, Lott and Cohen, JJ., concur.